PER CURIAM
Thomas Francel ("Appellant") appeals from the judgment of the trial court, after a bench trial, for Pleban & Petruska Law, LLC ("Respondent") on Respondent's claim for suit on account for legal services rendered, and a judgment for Respondent on Appellant's counterclaim for breach of contract and misrepresentation. Appellant raises three points on appeal. In points I and II, Appellant argues the trial court erred in failing to grant judgment for Appellant at the close of Respondent's case and in granting judgment for Appellant after trial, because Respondent failed to prove the charges for the legal services rendered were reasonable. In point III, Appellant contends the trial court erred in entering judgment for Respondent on his counterclaim for breach of contract by finding Appellant had not proved all the elements of his claim. We affirm. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16.